—In an action to foreclose a tax lien, the defendant 209 Holding Corp. appeals, as limited by its brief, from stated portions of an order of the Supreme Court, Kings County (Dowd, J.), entered September 25, 1998, which, inter alia, denied that branch of its motion which was to dismiss the complaint on the ground that the plaintiffs lacked standing.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs, NYCTL 1996-1 Trust and Bank of New York, as the owner of the subject tax liens and holder of the tax lien certificates, respectively, have standing to maintain this action (see, Administrative Code of City of NY §§ 11-332, 11-335; NYCTL 1996-1 Trust v Railroad Maintenance Corp., 266 AD2d 39). Contrary to the defendants’ contention, the Corporation Counsel of the City of New York may appear on behalf of the plaintiffs in this action (see, Administrative Code § 11-347). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.